UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166454 Rich Star Development Corporation (Exact name of registrant as specified in its charter) Nevada 42-1769584 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10300 Charleston Blvd., Las Vegas, NV (Address of principal executive offices) (Zip Code) (702) 722-0865 Registrant’s telephone number, including area code Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yeso No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).ýYesoNo Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:3,500,000 shares of common stock as of April 30, 2011. 1 RICH STAR DEVELOPMENT CORPORATION FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 INDEX TO FORM 10-Q PART I Page Item 1 Financial Information 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 PART II Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4 (Removed and Reserved) 17 Item 5 Other Information 17 Item 6 Exhibits 17 Signatures 18 Exhibit 31.1 Exhibit 32.1 2 PART I Item 1 Financial Information Rich Star Development Corporation (A Development Stage Company) Balance Sheets March 31, 2011 December 31, 2010 (Unaudited) Assets Current assets Cash $ $ Total current assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Total current liabilities Stockholders’ equity Common stock, $0.001 par value, 75,000,000 shares authorized; 3,500,000 shares issued and outstanding Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 3 Rich Star Development Corporation (A Development Stage Company) Statements of Operations (Unaudited) From May 29, 2009 Three Months Ended (inception) to March 31, 2011 March 31, 2010 March 31, 2011 General and administrative expenses $ $ $ Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 4 Rich Star Development Corporation (A Development Stage Company) Statement of Stockholders' Equity Three Months Ended March 31, 2011 and from May 29, 2009 (inception) to March 31, 2011 Deficit Accumulated During the Total Common Stock, $0.001 Par Value Additional Development Stockholders' Shares Amount Paid in Capital Stage Equity Issuance of common stock for services - founders ($0.001/share) $ $
